

116 HR 3782 IH: Supporting Family Caregivers Act of 2019
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3782IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Mr. Levin of Michigan (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to support family caregivers.
	
 1.Short titleThis Act may be cited as the Supporting Family Caregivers Act of 2019. 2.National family caregiver support program (a)DefinitionsSection 372(a) of the Older Americans Act of 1965 (42 U.S.C. 3030s(a)) is amended—
 (1)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively, and (2)by inserting before paragraph (2), as so redesignated, the following:
					
 (1)Caregiver assessmentThe term caregiver assessment means a systematic process of gathering information about the situation of a caregiver who voluntarily participates in such process to identify the caregiver’s specific needs, barriers, and existing supports as identified by the caregiver that—
 (A)provides the opportunity for the recognized caregiver to participate in such process; (B)requires direct contact with the caregiver and is used to appropriately target and tailor support services to the caregiver’s unique needs; and
 (C)includes reassessment of such specific needs, barriers, and existing supports conducted at appropriate intervals, including to accommodate a significant change in the caregiving situation..
 (b)Program authorizedSection 373 of the Older Americans Act of 1965 (42 U.S.C. 3030s–1) is amended— (1)in subsection (b), in the matter preceding paragraph (1), by inserting which may be informed through the use of caregiver assessments, after provided,
 (2)in the first sentence of subsection (e)(3) by inserting , including caregiver assessments used in the State, after mechanisms, and (3)by adding at the end the following:
					
 (h)Technical assistance for caregiver assessmentsNot later than 1 year after the date of enactment of the Supporting Family Caregivers Act of 2019, the Assistant Secretary, in consultation with caregivers, older individuals, individuals with a disability who receive care from an older relative caregiver, the aging network, and other experts and stakeholders, and, as appropriate, potentially informed by the strategy developed under the RAISE Family Caregivers Act, shall provide technical assistance to promote and implement the use of caregiver assessments. Such technical assistance shall include sharing available tools and templates, comprehensive assessment protocols, and best practices concerning—
 (1)conducting caregiver assessments and reassessments; (2)implementing such assessments that are consistent across a planning and service area; and
 (3)implementing caregiver support service plans, including referrals to and coordination of activities with relevant State and local services.
							(i)Report on caregiver assessments
 (1)In generalNot later than 3 years after the date of enactment of the Supporting Family Caregivers Act of 2019, the Assistant Secretary shall issue a report on the use of caregiver assessments by area agencies on aging, entities contracting with such agencies, and Tribal organizations. Such report shall include—
 (A)an analysis of the current use of caregiver assessments, including a repository of caregiver assessment tools or templates and comprehensive assessment protocols, as of the date of the report;
 (B)an analysis of the potential impact of caregiver assessments on— (i)family caregivers and older relative caregivers; and
 (ii)the individuals to whom the caregivers described in clause (i) provide care; (C)an analysis of the potential impact of using caregiver assessments on the aging network;
 (D)an analysis of how caregiver assessments are being used to identify the specific needs, barriers, and existing supports of family caregivers and older relative caregivers;
 (E)recommendations for furthering the use of caregiver assessments, including in rural or underserved areas; and
 (F)recommendations for assisting State agencies and area agencies on aging, particularly in rural or underserved areas, in implementing the use of caregiver assessments.
 (2)SubmissionNot later than 6 months after the issuance of the report under paragraph (1), the Assistant Secretary shall submit the report to the appropriate legislative committees of the Senate and the House of Representatives and to the Special Committee on Aging of the Senate..
				